Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 1 of 47

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

No. 19-987 T
(Judge Patricia Elaine Campbell-Smith)
WILLIAM JOSEPH MOONEY and JONI THERESE MOONEY,
Plaintiffs,
V.
THE UNITED STATES,

Defendant.

RESPONSE OF THE UNITED STATES IN OPPOSITION
TO PLAINTIFFS’ “MOTION TO TOLL THE TIME TO FILE A REPLY TO DOCKET”
AND TO PLAINTIFFS’ “EXPEDITED MOTION ON STANDING OF MARGARET E.
SHEER, ‘THE UNITED STATES,’ AND ‘UNITED STATES OF AMERICA’”
Pursuant to Rules 15(a) and 19(a) of the Rules of the United States Court of Federal

Claims (Rule(s) or RCFC), defendant, the United States, by and through its counsel of record,
hereby responds to plaintiffs’ “Motion to Toll the Time to File a Reply to Docket 6 Until The
Expedited Motion on Standing of MARGARET E. SHEER, ‘The UNITED STATES’ and
“UNITED STATES OF AMERICA’ Is Determined by The Court,” Dkt. 7, and plaintiffs’
“Expedited Motion on The Standing of MARGARET E. SHEER, ‘The UNITED STATES’ and
the ‘UNITED STATES OF AMERICA.”” Dkt. 8.

Plaintiffs pro se, William Joseph and Joni Therese Mooney, filed suit in this Court on

July 9, 2019, challenging the validity of an order of sale against them entered by the United
 

Case 1:19-cv-00987-PEC Document 9 Filed 08/26/19 Page 2 of 47

States District Court for the District of Minnesota.' In support, plaintiffs argue that the district
court does not constitute a “Court of the United States arising under Article III Sections 1 and 2”
of the Constitution, and therefore they have been denied due process. Compl. at 1, see also Dkt.
4 at 8. On July 24, 2019, they filed an “Expedited Motion for Stay of Judgment and Stay of
Eviction,” in which they ask this Court to stay execution of the order of sale in the District of
Minnesota until they “have a bona fide Trial by the rules of Common Law and Equity[.]” Dkt. 4
at 21. On August 2, 2019, defendant, through Margaret E. Sheer, its counsel of record, filed its
response. On August 12, 2019, they filed their motion seeking to toll the time in which to file
their reply to defendant’s response to the motion to stay (hereinafter, “Motion to Toll”). Dkt. 7.
On August 23, 2019, by leave of Court, they filed their “Expedited Motion on The Standing of
MARGARET E. SHEER, ‘The UNITED STATES’ and the ‘UNITED STATES OF
AMERICA”” (hereinafter, “Expedited Motion on Standing”). Dkt. 8. For the reasons stated
herein, defendant opposes plaintiffs’ motions and respectfully requests that the Court order
plaintiffs to file a reply within 14 days of its order on the Motion to Toll.

Plaintiffs seek to toll their time to reply until an indeterminate point in time after the
Court resolves their Expedited Motion on Standing. Dkt. 7 at 1; Dkt. 8. Plaintiffs’ Expedited
Motion on Standing asserts, in essence, that defendant’s attorney of record, Margaret E. Sheer,
lacks authority to bring this suit because (1) she appears as attorney of record for the United
States, not “counsel of record” (Dkt. 7 at 10); and (2) because she appears for the United States,
not the United States of America.

As a preliminary matter, defendant’s counsel’s appearance before this court is properly

designated as “attorney of record for the United States” pursuant to Rule 83.1(c)(3)(B) of the

 

' The proceeding in the District of Minnesota is United States v. Mooney, No. 16-2547.
 

Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 3 of 47

Rules of the Court of Federal Claims. Moreover, plaintiffs’ Expedited Motion on Standing is
meritless, and so, in turn, is their related Motion to Toll. “[I]n the Court of Federal Claims, ‘the
only proper defendant . . . is the United States.” Rohland v. United States, 136 Fed. Cl. 55, 65
(2018) (quoting Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003)) and citing, in accord,
RCFC 10(a)). Plaintiffs’ attempt to cast doubt on the standing of the United States based on their
frivolous assertion of a distinction between the United States and the United States of America is
yet another attempt to advance “the same unmeritorious arguments” previously rejected by the ~
District of Minnesota, whose sale order plaintiffs are asking this Court to enjoin. (See Ex. B
hereto, United States v. Mooney, et al., No. 16-2547, Dkt. 171 at 5-6 (D. Minn., Feb. 6. 2019);
Ex. C hereto, id, Dkt. 143 at 5 (Feb. 15, 2018) (‘[T]here is no legal distinction between the
United States and the United States of America.”).) See also 35 Am. Jur. 2d Federal Tax
Enforcement § 1096 (“It is a legally frivolous argument to contend that the federal government
lacks standing in, and the district court lacks subject matter jurisdiction over, the government's
action to reduce a federal tax assessment to judgment because the ‘United States of America’ and
the ‘United States’ are not synonymous[.]” (citing United States v. Dawes, 161 F. App’x 742,
746 (10th Cir. 2005) (describing argument as “legally frivolous”); see also, e.g., United States v.
Rice, No. 2:09-CR-00078-JCM, 2012 WL 2995686, at *1 (D. Nev. July 3, 2012), report and
recommendation adopted sub nom. United States v. Davis, No. 2:09-CR-78 JCM RJJ, 2012 WL
2995684 (D. Nev. July 23, 2012) (“The distinction . . . between the ‘United States of America’
and ‘United States’ is entirely frivolous and without legal basis.”).

Because the arguments plaintiffs intend to espouse in their Expedited Motion on Standing
are frivolous, that motion provides no basis for tolling plaintiffs’ deadline to reply in further

support of their Expedited Motion for Stay of Judgment and Stay of Eviction. Accordingly,
 

Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 4 of 47

defendant opposes both plaintiffs’ Motion to Toll and Expedited Motion on Standing, and
requests that the Court order plaintiffs to enter their reply within 14 days of its order on the
Motion to Toll.
CONCLUSION
For the reasons stated herein, the Court should deny plaintiffs’ Motion to Toll (Dkt. 7)
and Expedited Motion on Standing, and further require plaintiffs to file a reply to Dkt. 6 within

14 days of its order on the Motion to Toll.

August 26, 2019

 

Attorney of Record

U.S. Department of Justice

Tax Division

Court of Federal Claims Section
Post Office Box 26

Ben Franklin Post Office
Washington, D.C. 20044

(202) 307-6627

(202) 514-9440 (facsimile)
margaret.e.sheer@usdoj.gov

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General
DAVID I. PINCUS

Chief, Court of Federal Claims Section

gr 7 /) )
those 41 1 SH , p NAY
Of Counsel
vs Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 5 of 47

. EXHIBIT A

001

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 6 of 47

| In the United States Court of Federal Claims

William Joseph Mooney, Jn propria persona; and)

Joni Therese Mooney, J propria persona, )
Plaintiffs, 3 Case No. 1:19-ev-987-PEC
Vv. Judge Patricia E. Campbell—Smith
THE UNITED STATES a/k/a “UNITED
| STATES OF AMERICA” )
Defendant, )

 

Expedited Motion on Standing of MARGARET E. SHEER, “The UNITED STATES” and
the “UNITED STATES OF AMERICA”

Comes Now, William Joseph Mooney, i propria persona and Joni Therese Mooney, js
propria persona (“Mooneys”) with this Expedited Motion on Standing of MARGARET FE.

SHEER, “The UNITED STATES” and the “UNITED STATES OF AMERICA”

Table of Contents

D. Standing ses eeeeessseesseccorsestesstessscssscesssessessssasssssescusenavsasessuenussipessapstussusastessesapesateeseesieeesecccee 1
A. Standing in the United States Court of Federal Claims Being an Article | Court Uses Article
III Sections 1 and 2; and, Federal Courts are Not General Jurisdictional COUPtS .....eccccsceseceeeceees I

a. The United States District Court Tribunal Constituted Under Article I Section 8 Clause Is

A Court of “General Jurisdiction.” westesenarraeuavesaseseddesscrseessusssuevassrsicscesseserscssasesssacersassccsesssences 4

IL. Who Is The “UNITED STATES OF AMERICA” And The “UNITED STATES?” owe 5
A. “UNITED STATES OF AMERICA” and “UNITED STATES” in Case No. 0-16-cv-2547,
“Plaintiff” is Identified as “UNITED STATES OF AMERICA.” .oocecccscccssersecsssscssessssesesecesseeee 5

B. The Mooneys Filed in the Complaint with the Defendant being “THE UNITED STATES”
a/k/a “UNITED STATES GF AMERICA”

002

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 7 of 47

C. The United States Court of Federal Claims Has Identified the Plaintiff as the “UNITED

STATES OF AMERICA” and not the “The United States. ....c-cccccssscsccssessssscosscoseesseeececcecccccee, g
D. Margaret E. Sheer Files In With the Plaintiff being “THE UNITED STATES OF
AMERICA” But As “The Attorney of Record for the United States.” ...cccccccscccscosccececoeeooeeosss. 1G

E. United States of America vy. Kriemelmeyer, 3-19-cr-90 (W.D.Wisc. 2019) We Find
“Counsel For The United States of America.” With Enforcing “Tax Laws of the United States
and the IRS as an Agency of the United States. ......c.scsccccscssessssessessssesessesssssesseccseseccosscceeecess.. 10
F. United States of America v. Kyle, 3-11-cr-94 (N.D.Tx, 2011), Kyle’s Indictment Owing

“United States of America” 2... cescsssssssassssssssecssvecnessesssassarscsassssessussssecsussseceeeesseeesecececceccc. 11
G. United States of America v. Kuyrkendall, 3-09-cr-18 (8.D.Miss. 2009) Docket 1—
Indictment “Proper Officer of the United States? ......cescscscssssssscesssssssssscarecserecseeeseeccecceeccecccee li

a. Kuyrkendall Appeal to the United States Court of Appeals for the Federal Circuit Docket
No. 17-1713 (2017) for United States of America v. Kuyrkendall 3-09-cr-18 (S.D.Miss.
2011)--BRINGER is “counsel for the United States oe csescessesesssecssessesecsssasssssrsersevesce EL
b. Kuyrkendall Appeal to the Fifth Circuit Docket No. 17-60335 for United States of
America v. Kuyrkendall 3-09-cr-18 (S.D.Miss. 2011}—-BRINGER is “Counsel for the

United States of America” ...ccscsssssssscsssscesssscrasessssssssascenseesstasssstissestsersstisesseseceseescccecec 12

~

H. In 1913 Suddenly the “United States of America is a Sovereign Body Politic” as the

Plaintiff and Defendant in the “District Court of the United States.” .occcccccccccsccssccccccseccoseeccs... 13
1. United States of America Can Be Sued Under 5 U.S.C. § 702 oe eeeceesceseraeesesceesscecsesereeeesees 14
J, United States of America is an agency of the United States ......cccccccscccssescssececcoseecoseeccceccce 15
K. Sovereign Power is Posited in the People of These United States....ccccccccccccccccsccssseccosess... 16

L. The Government can Claim No Power Which are not Granted by the Constitution of the
United States... eesssesseeccssssssrcescsunvecsessnssstestssecssessutsesssnesereeeseutasssstissiessstsstsessessiseeceesseeceecccee, 16

TIE, Comchusion ...cesscsesssescssssnessecssssesesesconssesesusssssssnssssscssssusevesssavsesessssusesssssasesastasucescesssveccesssecece 19

Motion on Standing if 003

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 8 of 47

I, Standing
This is NOT a Reply to Docket 6 but who is MARGARET E. SHEER (“SHEER”) and

does she have standing in this United States Court of Federal Claims (“Federal Claims Court”)?

A. Standing in the United States Court of Federal Claims Being an Article I Court Uses

Article 111 Sections 1 and 2: and, Federal Courts are Not General Jurisdictional Courts
eo Te Aten epee Ne REL
Although Federal Claims Court is an Article | Court!, the “standing” requirements are

 

 

the same as for an Article II] Court of the United States is precedent; and, Federal Courts
are not courts of general jurisdiction is precedent as evidenced in 28 U.S.C. § 1491; and,
Standing is a jurisdictional threshold issue is precedent in the United States Court of Federal
Claims wherein flows a fortiori that only the Defendant(s) specifically named and identified in
the Case or Controversy have Standing to appear with “Counsel for” under the doctrine of inter
partes (See Smith v. Emery, 12 NLL. 53, 60-61 (Sup.Ct.Jud.N.J. 1830) ira.) with the
exceptions of American Bankers Association y. United States, 135 Fed.Cl. 136, 144 (Fed.Cl.
2017) starting with Altair Global Credit Opportunities Fund (4), LLC v The United States, 138
Fed.Cl. 742, 753-754 (Fed.Cl. 2019), to wit:

As a matter of law, to establish standing in the United States Court of Federal
Claims, FN12, a complaint must allege sufficient facts to show that a plaintiff:

(1) has suffered an “injury in fact” that is (a) concrete and particularized
and (b) actual or imminent, not conjectural or hypothetical; (2) the injury

 

‘128 U.S.C. § 171(a) “(a) The President shall appoint, by and with the advice and consent of the
Senate, sixteen judges who shall constitute a court of record known as the United States Court of
Federal Claims. The court is declared to be a court established under article F of the
Constitution of the United States.”

* The United States Supreme Court has held that an association may file a compiaint on behalf of
members, when three elements are satisfied: “(a) its members would otherwise have standing to
Sue in their own right; (b) the interests jt seeks to protect are germane to the organization’s
purpose; and (c) neither the claim asserted nor the relief requested requires the participation of
individual members in the lawsuit.” Hunt v. Wash. State Apple Adver. Comm'n, 432 U.S. 333,
342-43, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977).

 

Motion on Standing i 004

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 9 of 47

is fairly traceable to the challenged action of the defendant; and (3) it is
likely, as opposed to merely speculative, that the injury will be redressed
by a favorable decision.

Friends of the Earth, Inc. v. Laidlaw Envti Servs., ine., 528 U.S. 167, 180-81,
120 S.Ct. 693, 145 L.Ed.2d 610 (2000); see also Figueroa v. United States, 466
F.3d 1023, 1029 (Fed. Cir. 2006) (same).

The standing requirements of Article IIE of the United States
Constitution also apply to the United States Court of Federal Claims.
See Anderson y. United States, 344 F.3d 1343, 1350 n.1 (Fed. Cir. 2003)
{stating that the United States Court of Federal Claims, “though an
Article I court, ... applies the same standing re uirements enforced by
other federal courts created under Article IIT”) (internal citation
omitted).

Federal Courts arising under Article II] are not courts of general jurisdiction is well
settled and United States Federal Court of Claims has the same standing requirements arising
under Article Ill Sections 1 and 2 as held in Starr international Co. Inc. v. United States, 856

F.3d 953 (Fed.Cir. 2017), to wit:

Federal courts are not courts of general jurisdiction; they have only the power
that is authorized by Article III of the Constitution and the Statutes enacted by
Congress pursuant thereto.” Bender v. Williamsport Area Sch. Dist., 475 US.
534, 541, 106 S.Ct. 1326, 89 L.Ed.2d 501 (1986). In keeping with this principle,
the doctrine of standing “servies] to identify those disputes which are
appropriately resoived through the judicial process,” Whitmore v. Arkansas,

495 U.S. 149, 155, 110 S.Ct. 1717, 109 L.Ed.2d 135 (1990). The Claims Court,

“though an Article I court, applies the same standing requirements enforced
by other federal courts created under Article TIL.” Anderson y. United States,

344 F.3d 1343, 1350 n.1 (Fed. Cir, 2003) (citation omitted). The plaintiff bears
the burden of showing standing, and because standing is “an indispensable part
of the plaintiff's case, each element must be supported in the same way as any
other matter on which the plaintiff bears the burden of proof, i.¢., with the manner
and degree of evidence required at the successive stages of the litigation.” Lujan
v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S.Ct 2136, 119 L.Ed.2d 351
(1992).

 

See also, Waverley: View Investors, LLC. vy. United States, 135 Fed.Cl. 750, 783-784

(Fed.Cl. 2018), to wit:

“{S]tanding is a threshold jurisdictional issue.” Myers Investigative & Sec.
Servs., Inc. v. United States, 275 F.3d 1366, 1369 (Fed. Cir. 2002). The standing

Motion on Standing

ho

005

 
2017).

2019),

Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 10 of 47

requirements derived from Article III of the United States Constitution also
apply to fhe United States Court of Federal Claims. See Starr Int'l Co. v.
United States, 856 F.3d 953, 964 (Fed. Cir. 2017) (quoting Anderson v. United
States, 344 F.3d 1343, 1350 n.1 (Fed. Cir. 2003) (holding that the United States
Court of Federal Claims, “though an Article I court, ... applies the same
standing requirements enforced by other federal courts created under
Article HII.”)), petition for cert. filed, No. 17-540 (Oct. 11, 2017). Therefore, a
plaintiff must establish “‘an injury-in-fact that is both fairly traceable to the
challenged conduct of the defendant and likely redressable by a favorable judicial
decision.” Figueroa v. United States, 466 F.3d 1023, 1029 (Fed. Cir. 2006). In
addition, the party invoking jurisdiction bears the burden of establishing
constitutional standing. See Myers Investigative, 275 F.3d at 1369 (quoting Lujan
v. Defs. of Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)
(“[T]he party invoking federal jurisdiction bears the burden of establishing [its]
elements.”)).

See also American Bankers Association v. United States, 135 Fed.Cl. 136, 144 (Fed.Cl.

in St. Bernard Parish Government v. United States, 142 Fed.Cl. 504, 527-528 (Fed.Cl.

to wit:

Standing is ‘a threshold inquiry that in no way depends on the merits of the
case.’ ” Reoforce, Inc. v. United States, 853 F.3d 1249, 1264 (Fed. Cir.) (quoting
fzumt Seintitsu Kogyo Kabushiki Kaisha v. US Philips Corp., 510 U.S. 27, 31,
114 $.Ct. 425, 126 L.Ed.2d 396 (1993) (per curiam) ), cert. *denied, —— U.S.
~, 138 S.Ct 517, 199 L.Ed.2d 388 (2017); see also Starr Int'l Co., Inc. v. United
States, 856 F.3d 953, 963 (Fed. Cir. 2017) (citation omitted), cert. denied, ——
U.S. ——~, 138 $.Ct. 1324, 200 L.Ed.2d 512 (2018): Phigenix, Inc. v. Immunogen,
inc., 843 F.3d 1168, 1173 (Fed. Cir. 2017) (citing Massachusetts v. Envtl. Prot.
Agency, 549 U.S. 497, 505, 127 S.Ct. 1438, 167 L.Ed.2d 248 (2007) ); Canadian
Lumber Trade All. v. United States, 517 F.3d 1319, 1330 (Fed, Cir.), cert. denied,
555 U.S. 819, 129 S.Ct. 344, 172 L.Ed.2d 32 (2008): Sicom Sys., Ltd. v. Agilent
Techs., Inc., 427 F.3d 971, 975 (Fed. Cir. 2005) (“Standing to sue is a threshold
requirement in every federal action.”); Adyers investigative and Sec. Servs., Inc.
v. United States, 275 F.3d 1366, 1369 (Fed. Cir. 2002) (citing Steel Co. v. Citizens
for a Better Env’t, 523 U.S. 83, 102-04, 118 S.Ct. 1003. 140 L.Ed.2d 210 (1998)
). The United States Court of Federal Claims, an Article I tribunal, applies
the same standing requirements as other federal tribunals created under
Article III of the United States Constitution. See Weeks Marine. Inc. v. United
States, 575 F.3d 1352, 1359 (Fed. Cir. 2009) (quoting Anderson v. United States,
344 F.3d 1343, 1350 n. (Fed. Cir), reh’g and reh’g en bane denied (Fed. Cir.
2003) ); see also Starr Int'l Co., inc. v. United States. 856 F.3d at 964 (citation
omitted}; Tinton Falls Lodging Realty, LLC v. United States, 800 F.3d 1353, 1364
n.4 (Fed. Cir. 2015) (citation omitted); Abou-el-Seoud v. United States, 136

 

Motion on Standing 3

006

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 11 of 47

Fed,Cl. 537, 555 (2018) (“The standing requirements, derived from Article III
of the United States Constitution, also apply to the United States Court of
Federal Claims.” (citing Anderson v. United States, 344 F.3d at 1350 n.1) );
Square One Armoring Serv., Inc. v. United States, 123 Fed.Cl. 309, 321 (2015)
(“Although the Court of Federal Claims is not an Article III court, it is well-
established that various justiciability doctrines of Article III apply to this
court.” (citations omitted) ).

In Square One Armoring Serv. Inc. v. United States, 123 Fed.Cl. 309, 320-321 (Fed.Cl.
2015, to wit:

In addition to establishing that the court possesses jurisdiction over a bid protest
dispute, a plaintiff must also meet the Article III justiciability requirements. !°
Article III of the Constitution provides that the “judicial Power of the United
States” is vested in courts empowered to decide certain “Cases” and
“Controversies.” U.S. Const. art. III. The case or controversy requirement
serves a_ dual function. Flast v. Cohen, 392 U.S. 83, 95, 88 S.Ct. 1942, 20
L.Ed.2d 947 (1968). First, the case or controversy requirement “limit[s] the
business of federal courts to questions presented in an adversary context and in a
form historically viewed as capable of resolution through the judicial process.” Jd.
Second, the requirement “define[s] the role assigned to the judiciary in a tripartite
allocation of power to assure that the federal courts will not intrude into areas
committed to the other branches of government.” Jd “Justiciability is the term
of art employed to give expression to this dual limitation placed upon federal
courts by the case-and-controversy doctrine.” /d
*o*¥ *

Although the Court of Federal Claims is not an Article III court, it is well-
established that various justiciability doctrines of Article III apply to this
court. Anderson v. United States, 344 F.3d 1343, 1350 n.1 (Fed.Cir.2003); see
First Hartford Corp. Pension Plan & Trust v. United States, 54 Fed.Cl. 298, 304
n.10 (2002) (“Although this [clourt is not an Article III court, the ‘case or
controversy” requirement of Article III is still applicable.”) (citing Freytag v.
Comm’r, 501 U.S. 868, 889, 111 S.Ct. 2631, 115 L.Ed2d 764 (1991)),
“Justiciability has both constitutional and prudential dimensions, and
encompasses a number of doctrines under which courts will decline to hear and
decide a cause. Though justiciability has no precise definition or scope, doctrines
of_standing, mootness, ripeness, and political question are within its ambit.”
Fisher vy. United States, 402 F.3d 1167, 1176 (Fed.Cir.2005); see Emery
Worldwide Airlines, Inc. v. United States, 47 Fed.Cl. 461, 469 (2000) (“While
Congress created this court under Article I of the U.S. Constitution and the
“case_or controversy’ requirement appears in_Articie III, the mootness
doctrine and other justiciability precepis—including ripeness and standing—have
often been properly invoked by this court.”).

 

a. The United States District Court Tribunal Constituted Under Article I Section 8
Clause Is A Court of “General Jurisdiction.”

Motion on Standing S 007
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 12 of 47

The United States District Court “exercising the judicial power of a district court”?
general jurisdiction (administrative being an legislative court and non-Article III Cases not in
Law and Equity using the limits arising under Article IT sections 1 and 2) is evidenced in
Eastern Metals Corporation v. Martin, 191 F.Supp. 245, 248 {S.D.N.Y. 1960), to wit:

A United States District Court is an ‘inferior’ court, i.e., inferior to the United
States Supreme Court. The District Court is a tribunal created by Congress

under the power given to Congress by Article 1, Section 8, Clause 9, of the

United States Constitution, which provides that Congress shall have power ‘To

constitute Tribunals inferior to the supreme Court’. Romero v. international
Terminal Operating Co., 358 U.S. 354, 79 S.Ct. 468, 3 L.Ed. 368. The creation

and composition of the United States District Courts is presently set forth in

TP. 28 U.S.C. § 132. A United States District Court has only such jurisdiction
as the Congress confers upon the court.

The general jurisdiction of United States District Courts is set forth in T. 28
U.S.C. Chap. 85 (8§ 1331 to 1360 .

 

IL. Who Is The “UNITED STATES OF AMERICA” And The “UNITED STATES?”

A. “UNITED STATES OF AMERICA” and “UNITED STATES” in Case No. 6-16-cvy-
2547, “Plaintiff” is Identified as “UNITED STATES OF AMERICA.”

The Mooneys persistently filed and challenged “standing” as who was the “Plaintiff” in
Case No. 0-16-cv-2547; and, who was “UNITED STATES OF AMERICA;” and, who was
“United States;” and whe was the “Counsel for the United States of America;” and, whe was the
“Counsel for the United States.” All the Mooneys got from “SUSAN RICHARD NELSON,
United States District Judge” (“NELSON”) was totally Off-Point nonsense with no
determinations of the essential elements of the “standing.”

In Case No. 0-16-cv-2547 “UNITED STATES DISTRICT COURT-—-DISTRICT OF

MINNESOTA” filed against the Mooneys, it is an unassailable fact that the “Plaintiff is

 

328 U.SC. § 132(c).

Motion on Standing 5 008

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 13 of 47

identified as “UNITED STATES OF AMERICA” as evidenced by Attachment 1—Summons
and Complaint (“Attach 1—Complaint”).

It is an unassailable fact that in Attach 1—Complaint that “United States” appears ten
(10) times stating allegations and claiming property and costs from the Mooneys due to the
“United States,” and not the “UNITED STATES OF AMERICA.”

In Case No. 0-16-cv-2547 “UNITED STATES DISTRICT COURT-—-DISTRICT OF
MINNESOTA” filed against the Mooneys, it is an unassailable Fact that “Plaintiff” is identified
in the Docket Sheet is the “UNITED STATES OF AMERICA” as evidenced by Attachment 2—
-U.S, District Court, U.S. District of Minnesota—Docket Sheet Case No. 0-16-cv-2547”
(“Attach 2—Docket Sheet USDC”).

As filed in the Complaint with Attachments in this instant Case No. 1-19-cv-987, the
“UNITED STATES OF AMERICA” never made an appearance in Case No. 0-16-cv-2547
“UNITED STATES DISTRICT COURT—DISTRICT OF MINNESOTA:” and further, no one
that appeared in NELSON’s court for the “Plaintiff confirmed or denied that they were the
“Counsel for the United States of America” or confirmed or denied that they were in fact the
“Counsel for the United States” even though the Mooneys persistently demanded for the
“Plaintiff” to have “standing” concerning the “Plaintiff” to identify itself by “name” and identify
who is “counsel for” the “Plaintiff.”

As evidenced in Attachment 3—Order of Sale (“Attach 3—Order of Sale”) “SUSAN
RICHARD NELSON, United States District Judge” (“NELSON”) with the “Plaintiff”
identified as “United States of America. But within Attach 3—Order of Sale we find (1) “in
favor of plaintiff United States” (pg. 1); and, (2) “including the plaintiff United States” (pg.

2); and, “at the sole discretion of the United States” (pg. 4); and, “the defendants or their

Motion on Standing 6 009

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 14 of 47

agent shall notify counsel for the United States” (pg. 7). This is the ONLY time the CON of
the Case No. 1-19-cv-987 against the Mooneys that “counsel for the United States” or “counsel
for the United States of America” appears although the Mooneys persisted to have the “Plaintiff”
identify who was “Counsel for the United States of America” or who “Counsel for the United
States” to have “standing” in Case No. 0-16-cv-2547 to filed pleadings and appear.

And further, with NELSON in on the “United States” and “United States of America”
CON flows a fortiori that there is an undisclosed relationship that NELSON is intentionally and
knowingly covering for; and further, NELSON in her Orders with the Mooneys providing
only one public record example of which there are more is evidenced in Attach 3—Order of
Sale used both “United States of America” and “United States.”

B. The Mooneys Filed in the Complaint with the Defendant being “THE UNITED
STATES” a/k/a “UNITED STATES OF AMERICA”

As evidenced with the excerpt in Attachment 4—Complaint in the United States
Court of Federal Claims in Case No. 1-19-cv-987 in Docket i, (Attach 4—Complaint”) the
Mooneys identified the Defendant as “THE UNITED STATES” a/k/a/ “UNITED STATES OF
AMERICA.” With the FNI “Judge NELSON HELD that the “UNITED STATES” and
“UNITED STATES OF AMERICA” are exactly the same. Briefed below.”

The is the best evidence that the Mooneys have and had being NO ONE to date has
identified who has “standing as the “The United States: or who has “standing” as the “United
States of America;” and, who is the “Counsel for the United States” or who is “Counsel for the
United State of America.”

The only logical conclusion being that in the “United States District Court” constituted as
evidenced in the codified 28 U.S.C. § 132 under the authority “exercising the judicial power of a

district court” under Article 1 Section 8 Clause 9 “To constitute Tribunals inferior to the

Motion on Standing 7 | 010

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 15 of 47

supreme Court” has no Rule of Law on “Standing” that is used and required by the Courts of
the United States arising under Article III Sections | and 2 “exercising the judicial Power of the
United States” in “all Cases, in Law and Equity.”

C. The United States Court of Federal Claims Has Identified the Plaintiff as the “UNITED
STATES OF AMERICA” and not the “The United States.”

The Mooneys are confused as it is an unassailable fact that in the Mooneys Complaint at
Docket 1 evidenced by Attach 4—Complaint that the Defendant is Identified as “The United
States” as the Plaintiff and not the “United States of America” being an also known as name;
and, the Mooney included under “a/k/a UNITED STATES OF AMERICA” as this was the
Plaintiff in the Case No. 0-16-cv-2547 was the “United States of America.”

The Mooneys followed the Rule 4 and Rule 10 of the United States Court of Federal
Claims Rules to use “United States” as the Defendant with the understanding that the Statutes of
the United States use “United States” and not the “Linited States of America.” The Mooneys
only found in the RCFC in “counsel for the United States” in Rule 27 (a}(2) and no provision for
“counsel for the United States of America.”

And further, as the Constitution of the United States that was established and ordained

did establish and ordain the “Government of the United States,’ wherein flows a fortiori if the

 

4 Constitution of the United States, Article I Clause 17 “To exercise exclusive Legislation in
all Cases whatsoever, over such District (not exceeding ten Miles square), as may, by Cession of
particular States, and the Acceptance of Congress, become the Seat of the Government of the
United States, and to exercise like Authority over all Places purchased by the Consent of the
Legislature of the State in which the Same shall be for the Erection of Forts, Magazines,
Arsenals, dock-Yards, and other needful Buildings;--And; and.

Constitution of the United States, Article I Clause 18 “To make all Laws which shail be
necessary and proper for carrying into Execution the foregoing Powers, and all other Powers

vested by this Constitution in the Government of the United States, or in any Department or
Officer thereof.

Constitution of the United States, Article III excerpt “and transmit sealed to the Seat of the
Government of the United States,”

Motion on Standing § 01]

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 16 of 47

taking of the Mooneys property and money arising under Article IT] Sections 1 and 2 “exercising
the judicial Power of the United States” in “all Cases, in Law and Equity” is clothed within the
lawful and legal authority of the Constitution of the United States with the essential elements
identified in Foot Note 4 it is a sine qua non that the ONLY Real Party with “Standing” is “The
United States;” and, NOT the “UNITED STATES OF AMERICA.”

And further, clothed with the “Constitution of the United States” is the authority for
“Laws of the United States,” not “Laws of the United States of America” within the boundaries
of the several States, as evidenced in the Constitution of the United States in Article fl Section
2°: and, Article VI Clause 2°.

Therefore, the Mooneys Motion the Court to change the Defendant to “The United
States” as filed in the Complaint and to explain to the Mooneys the sua sponte actions of the
Court to use “a/k/a” “UNITED STATES OF AMERICA” instead of “The United States” as
evidenced in Attachment 5—Notice of Assignment of Judge for 1-19-cv-987 (“Attach 5—

Notice”).

 

Constitution of the United States, Amendment 12 excerpt “and transmit sealed to the seat of the
government of the United States”

> Section 2. The judicial Power shall extend to all Cases, in Law and Equity, arising under
this Constitution, the Laws of the United States, and Treaties made, or which shall be made,
under their Authority;--

° This Constitution, and the Laws of the United States which shall be made in Pursuance
thereof; and all Treaties made, or which shall be made, under the Authority of the United
States, shall be the supreme Law of the Land; and the Judges in every State shall be bound
thereby, any Thing in the Constitution or Laws of any State to the Contrary
notwithstanding.

Motion on Standing 9 012
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 17 of 47

D. Margaret E. Sheer Files In With the Plaintiff being “THE UNITED STATES OF
AMERICA” But As “The Attorney of Record for the United States.”

MARGARET E. SHEER (“SHEER”) has filed in an appearance “as the attorney of
record for the United States” being evidenced in Attachment 6—Notice of Appearance of
SHEER (“Attach 6—SHEER Appearance”).

The Mooneys research was unable to determine if “Counsel for the United States” is
exactly the same as “Attorney of record for the United States,” but the confirmed history with the
Department of Justice Attorneys must presume that they are not exactly the same otherwise
SHEER would of filed an appearance for “Counsel for the United States.”

So who has “standing” for the “Plaintiff” identified as “UNITED STATES OF

AMERICA” in Attach 6—SHEER Appearance of SHEER’s filing?

   

KK. United States of America v. Kriemelmeyer 3-19-cr-90 -D.Wisc. 2019) We Find
“Counsel For The United States of America.” With Enforcing “Tax Laws of the United

States and the IRS as an Agency of the United States.

As evidenced in the docket sheet being Attachment 7—United States of America v.

 

Krewimelmeyer, Case. No. 3-19-cr-90 (W.D.Wisc. 2019) it is an unassailable fact that
“Plaintiff” is the “United States of America.”

In Docket 1, being the Indictment of Kriemelmeyer Case. No. 3-19-cr-90 (W.D.Wisc.
2019), being evidenced in Attachment 8—Indictment (“Attach 8—Indictment”) we find the
“Plaintiff” is the “UNITED STATES OF AMERICA” but on pg. 1 we find “The Internal

Revenue Service (IRS) is an agency of the United States, within the Department of the

 

Treasury, responsible for enforcing and administering the tax laws of the United States.” So
does the “United States of America,” ie. “SCHMALE” have “standing” for an “agency of the
United States” enforcing the “tax laws of the United States” in Case. No. 3-19-cr-90

(W.D. Wise. 2019)?

Motion on Standing 10 013
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 18 of 47

Then in Docket 5 of Case. No. 3-19-cr-90 (W.D.Wisc. 2019), a ERIC C. SCHMALE
(“SCHMALE”) of the Department of Justice files “(Hereby makes and enters his
appearance in this case as counsel for the United States of America” as evidenced by
Attachment 9—Appearance of SCHMALE (“Attach 9.SCHMALE Appearance”). Does
SCHMALE have “standing” as “counsel for the United States” or “counsel for the United States
of America?” Is SCHMALE enforcing the “tax laws of the United States” by and though the
“United States of America?”

F. United States of America v. Kyle, 3-11-cr-94 (N.D.Tx. 2011), Kyle’s Indictment Owing
“United States of America”

As evidenced in Attachment 10—United States of America v, Kyle, 3-11-cer-94
(N.D.Tx. 2011) Docket 1 Indictment (Attach 10—Kyle Indictment”) we find on pg. ] “There
was owing to the United States of America an income tax of approximately $30,211.” So in
this Indictment the “Plaintiff” is the “UNITED STATES OF AMERICA” and the “income tax”
is owed the “United States of America” and not the “United States;” and the “proper officers
of the United States of America.”

G.__ United States of America y. Kuyrkendall. 3-09-cr-18 (S.D.Miss. 2009) Docket 1—
Indictment “Proper Officer of the United States”

As evidenced in Attachment 12—United States of America vy. Kuprkendall 3-09-cr-18
(S.D.Miss. 2011) Docket 1, Indictment (Attach i2—Kuykendall Indictment”), Kyle’s
Indictment we seen that the Money to be paid to a “proper officer of the United States.”

a.__Kuyrkendall Appeal to the United States Court of Appeals for the Federal

Circuit Docket No. 17-1713 (2017) for United States of America y. Kuyrkendall 3-69-

cr-18 (S.D.Miss. 2011)—BRINGER is “counsel for the United States.”
Kuyrkendail did Appeal the bona fide Article III Appellate Court in United States Court

 

of Appeals for the Federal Circuit Docket No. 17-1713 (2017) of United States of America v.

Kuyrkendall 3-09-cr-18 (S.D.Miss. 2011) conviction.

Motion on Standing hi 014

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 19 of 47

In Docket No. 17-1713 Federal Circuit Docket No. 17-1713 (2017) as evidenced in
Attachment 13—Federal Circuit Docket No. 17-1713 (2017), NORAH E. BRINGER of the
Department of Justice Filed in “As counsel for United States” (“Attach 13—BRINGER as
“counsel for the United States.” The Federal Circuit Court of Appeals rejected the Appeal so

Kuykendall had to file in the United States Court of Appeals for the Fifth Circuit (“Fifth

Circuit”).

b. Kuyrkendall Appeal to the Fifth Circuit Docket No. 17-60335 for United States of

America v. Kuyrkendall 3-09-cr-18 (S.D.Miss. 2011)—BRINGER is “Counsel for the
United States of America”

In Docket No. 17-60335 Fifth Circuit as evidenced in Attachment 14— Docket No. 17-
60335 Fifth Circuit NORAH E. BRINGER of the Department of Justice Filed in as
“counsel for United States of America” for the very same United States of America v,
Kuyrkendall 3-09-cr-18 (S.D.Miss. 2011) Case.

So here is evidence of the Appeal from the very same criminal cenviction of United
States of America v. Kuyrkendall 3-09-cr-18 (8.D.Miss. 2011) where BRINGER in the
Federal Circuit Docket No. 17-1713 is “counsel for the United States;” and, in the Fifth
Circuit the same BRINGER on the same case being appeals is now changed to “Counsel for
the United States of America.”

So, which is true “counsel for the United States” or “counset for the United States of
America?” How can “standing” be changing due to the Appellate Court understanding that the
Federal Circuit is Article III] and the Fifth Circuit isn’t Article IH arising under Article II]

Sections | and 2.

Motion on Standing 12 015

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 20 of 47

H. In 1913 Suddenly the “United States of America is_a Sovereign Body Politic” as the
Plaintiff and Defendant in the “District Court of the United States.”

With the “People of several States” CONNED into believing they were “citizens of the
United States” that has no rights of suffrage or right of the elective franchise, infra, and
legislators electing the “Senators of the United States:” therein Congress has successfully
divested the two parties to the Constitution of the United States reverting back to the “United
States of America” as in the Articles of Confederation.

By checking in Westlaw it is easily validated that it took from about 1913 to 1916 to get
all of the attorneys to use only the “United States of America” instead of the “United States” as
Plaintiff or Defendant that was used from 1789 till 1913.

The “United States of America is a sovereign body politic” is evidenced by the public
record of filed in Pacer Cases and is filed in the public record in Palmer, Alaska in the Recording
District of 311 Attachment 15—Palmer Record District 311 “United States of America is a
sovereign body politic” No. “2018-013613-0” (“Attach 15—USA Sovereign Body Politic”)
this is self-authenticating under evidence Rule 901 (7).

Who is the “United States of America” that filed into all of the “District Courts of the
United States” until the establishment of the “United States District Court? of 28 U.S.C. § 132
being an Article I Section 8 Clause 9” “to constitute inferior tribunals to the supreme Court,”
infra.

And who is the “sovereign body politic” that magically appeared after the Seventeenth
Amendment of 1913 wherein logically the ONLY answer is “Congress” legislating for only

“citizens of the United States.”

 

’ Eastern Metals Corporation v. Martin, 191 F.Supp. 245, 248 (S$.D.N.Y. 1960); United
States v. Roberts, 618 F.2d 530, 546 (9" Cir. 1980).

Motion on Standing 13 016
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 21 of 47

If the “United States of America is a sovereign body politic” and the “United States” is
exactly the same as “United States of America” therein if flows a fortiori that the “United States
is a sovereign body politic.” Where is the Rule of Law and Due Process of Law as these LIES
Just keep getting bigger as the Mooneys are overwhelmed in proving all of the LIES by
NELSON and PAHL.

The Mooneys found in the Complaint (this Complaint that is taken to be true is by
Highest level of People deemed to know the law) in State of New York, City of New York, State
of Colorado, State of Connecticut, State of Delaware, District of Columbia, State of Hawaii,
State of Illinois, State Maryland. Commonwealth of Massachusetts, State of Michigan, State af
Minnesota, State of Nevada, State of New Jersey, State of New Mexico, State of Oregon,
Commons wealth of Pennsylvania, State of Rhode Island. State of Vermont, Commonwealth of
Virginia, State of Wisconsin, City of Chicago and County excerpt evidenced by Attachment 16—-
State of New York, et al v. USA et al, 1-19-cv-4676 (S.D.N.Y. 2019) (“Attach 16—Complaint
in New York”) that the State of New York and others are all a “sovereign State of the United
States of America” including the State of Minnesota and none are one of the several States. Is
this the same “United States of America that is sovereign body politic?”

There are many, many more examples but his established the unassailable Fact that “State
of Minnesota” is a “Sovereign State of the United States of America” therein flows a fortiori
that Minnesota is not one of the several States of the Union of States in the Constitution of the
United States.

I. United States of America Can Be Sued Under 5 U.S.C. § 702
The Mooneys were shocked finding that the “United States of America” can be sued

under 3 U.S.C. § 702 as an agency.
How can the “United States” and “United States of America” be exactly the same

Motion on Standing i4 017

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 22 of 47

but only the ‘United States” can be sued under 28 U.S.C. 1491 rule 4 and rule 10: and, the
“United States of America” can be sued under 5 U.S.C. § 702?

In Attach 16—-Complaint in New York, pg. 10 “37. Defendant the United States of

America is sued as allowed by 5 U.S.C. § 702.”

3 U.S.C. § 702 has te do with agencies being able to sue under the Administrative

Procedure Act of 1946 as amended, to wit:

A person suffering legal wrong because of agency action, or adversely affected or
aggrieved by agency action within the meaning of a relevant statute, is entitled to
judicial review thereof. An action in a court of the United States seeking relief
other than money damages and stating a claim that an agency or an officer or
employee thereof acted or failed to act in an official capacity or under color of
legal authority shall not be dismissed nor relief therein be denied on the ground
that it is against the United States or that the United States is an indispensable
party. The United States may be named as a defendant in any such action, and a
judgment or decree may be entered against the United States: Provided, That any
mandatory or injunctive decree shall specify the Federal officer or officers (by
name or by title), and their successors in office, personally responsible for
compliance. Nothing herein (t) affects other limitations on judicial review or the
power or duty of the court to dismiss any action or deny relief on any other
appropriate legal or equitable ground; or (2) confers authority to grant relief if any
other statute that grants consent to suit expressly or impliedly forbids the relief
which is sought,

J. United States of America is an agency of the United States

In Mallinckrodt Ine. v. United States Food and Drug Administration , et al, 2015 WL
13091366, 8-14-cv-3607 (D.Maryland 2014) Dkt. 47, “United States of America is named as a
[Djefendant pursuant to 5 U.S.C. §§ 702-703, because this is an action for judicial review of
actions of any agency of the United States that have affected Plaintiff adversely.”

In Goodman y. United States of America, Appellate Brief, (10" Cir. 2006 — 05-1440)
“The mandamus statute clearly states that the mandamus directs an officer or employee of the

United States, or an agency thereof to perform a duty owed to a plaintiff. Although the United

States of America is an agency of the United States it lacks the Sovereign Immunity that the

Motion on Standing 48 018

 
 

Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 23 of 47

United States can claim.”

K. Sovereign Power is Posited in the People of These United States.

The sovereign Power is vested ONLY in the People of these United States as also
confirmed in In Martin v. Hunter’s Lessee, 14 U.S. 304, 324-325 (1816), to wit:

The constitution of the United States was ordained and established. not by the
states in their sovereign capacities, but emphatically, as the preamble of the
constitution declares, by ‘the people of the United States.” There can be no
doubt that it was competent to the people to invest the general with all the powers
which they might deem proper and necessary; to extend or restrain these powers
according to their own good pleasure, and to give them a paramount and supreme
authority. As little doubt can there be, that the people had a tight to prohibit te the
States the exercise of any powers which were, in their judgment, incompatible
with the objects of the general compact; to make the powers of the state
governments, in given cases, subordinate to those of the nation, or to reserve
to themselves those sovereign authorities which they might not choose to
delegate to either. The constitution was not, therefore, necessarily carved out of
existing state sovereignties, nor a surrender of powers already existing in state
institutions, for the powers of the states depend upon their own constitutions;
and the people of every state had the right to modify and restrain them, according
to their own views of the policy or principle. On the other hand, it is perfectly
clear that the sovereign powers vested in the state governments, by their

respective constitutions, remained unaltered and unimpaired, except so far
as they were granted to the government of the United States.

L._ The Government can Claim Ne Power Which are not Granted by the Constitution of
the United States.

 

This “United States of America is a sovereign body politic,” Attach 15—USA Sovereign
Body Politic, is totally foreign to the Constitution of the United States and Congress under the
guise or CON can the “United States of America” claim to be a “sovereign body politic” and
then to only use this in the current “United States District Courts” (Article I Section 8 Clause 9)°
legislative courts under the control of Congress.

In Martin v. Hunter's Lessee, 14 U.S. 304, 325-326 (1816), to wit:

 

® Eastern Metals Corporation v. Martin. 191 F Supp. 245, 248 (S.D.N.Y. 1960): United
States v. Roberts, 618 F.2d 530, 546 (9" Cir. 1980).

Motion on Standing 16 019

 

 

   
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 24 of 47

They have been positively recognized by one of the articles in amendment of the
constitution, which declares, that ‘the powers not delegated to the United States
by the constitution, nor prohibited by it te the states, are reserved to the
States respectively, or fo the people.’ The government, then, of the United
States, can claim 10 powers which are not granted to it by the constitution,
and the powers actually granted, must be such as are expressly given, or given
by necessary implication.

 

See Edye v. Robertson, 18 F. 135, 142-144 (CirCtLE.D.N.Y. 1883) [Important Other
Memorandum within Edye also—Constitutional Construction, General Power of Commerce and
Business, What is Not within the Power of Congress, Powers Concurrent, Limitation on Power
of Taxation, Restrictions on the Power of Congress, Treaties and Acts of Congress as Supreme
Law, Passenger Tax], to wit:

POWERS OF UNITED STATES GOVERNMENT. By the revolution the
powers af government devolved upon the people of the United States; FN2, the
body of electors composing the state; FN3, the sovereign people; every citizen
being a constituent member, FN4, who had the power to invest the general
government with all the powers they might deem proper and necessary, and to
prohibit the states from exercising any powers incompatible with the objects of
the general compact. FN5. The government of the United States is one of
delegated powers alone, limited in the number of powers enumerated in the
federal constitution, but supreme within the scope of its delegated powers,
FN6, while state constitutions are but limitations on sovereign powers
already existing; FN7, and it is clothed with absolute sovereignty to the extent
of its powers, FN8, separate and distinct from state sovereignty, FN9,
although they may operate on the same subject; FN10, but in case of conflict the
general government is supreme. FNI1. The powers actually granted must be
such as are expressly given, or given by necessary implication; FN12. and in
the exercise of all those means, and the employment of all those agencies and
instrumentalities, ‘necessary and proper for carrying into execution its granted
powers,° the government of the United States is as supreme and independent
as the states which ereated it. FN13. Whenever any act done under its authority
is challenged, the proper sanction must be found in its charter, or the act is ultra
vires and yoid. FNI4. The constitution divides the government into three
departments,— the executive, legislative, and judicial,_—the lines of separation
being clearly defined and closely followed, neither being permitted to
encroach on the power exclusively confided to the other. FN15. Among the
powers expressly granted is the power of taxation, FN16 which is also granted by
necessary implication as a means in the exercise of other powers expressly
granted; FN 17, and the exercise of this power is vested in the legislative
department, with which the judiciary cannot interfere. FNS.

Motion on Standing 17 020

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 25 of 47

FN2 McCulloch y. Maryland, 4 Wheat. 316; Dartmouth College Case, 4
Wheat. 518; Green v. Biddle, 8 Wheat. 1; Ogden v, Saunders, 12 Wheat.
213; Cherokee Nation v. Georgia, 5 Pet. 1; FN3 Penhallow v. Doane, 3
Dall. 93. FN4 Scott v. Sandford, 19 How. 404; FN§5 Martin v. Hunter's
Lessee, 1 Wheat 325. FN6 US. v. Cruikshank, 92 U.S. 550; 1 Woods,
308; McCulloch v. Maryland, 4 Wheat. 316; Scott v. Sandford, 19 How.
393; Ableman v. Booth, 21 How. 503: Lane Co. v. Oregon, 7 Wall.
76; Dobbins v. Erie Co. 16 Pet. 435; Gibbons v. Ogden, 9 Wheat.
1; Briscoe v. Bank of Ky. 11 Pet. 257; Frasher v. State, 3 Tex.Ct.App.
273; Fifield v. Close, 15 Mich. 505; State v. Garion, 32 Ind. 1; State v,
Gibson, 36 Ind. 389; People v. Brady, 40 Cal. 198; Bradwell v. State. 16
Wail. 130. FN7 Ohio Life Ins. & T. Co. v. Debolt, 16 How. 428. FNS
Metrop. Bank v. Van Dyck, 27 N.Y. 407. FN9 Ableman v. Beath, 21 How.
506; Newell v. People, 7 N.Y. 93; People v. NY. Cent. R. Co. 24 NY.
486; Metrop. Bank v. Van Dyck, 27 N.Y. 411. FN10 Brown v. Maryland,
12 Wheat. 419; Weston v. Charleston, 2 Pet. 449: Dobbins v. Erie Co. 16
Pet. 435; Collector v. Day, 11 Wall. 113; Nat. Bank v. Com. 9 Wall.
353; Sweatt v. Boston, etc., R. Co. 5 N.B.R. 249; Passenger Cases, 7 How.
283; Tarble's Case,13 Wall. 397. FN11 Tarble's Case, 13 Wall.
397; Matter of Farrand, 1 Abb. (U.S.) 146. FNI2 Andrews v. Auditor, 28
Grat. 121. FN13 Id: Bank af Commerce v. N.Y. City, 2 Black, 620; Bank
Tax Case, 2 Wail. 200; Osborn v. Bank of U.S. 9 Wheat 738. FNi4
Pacific Ins. Co. v. Soule, 7 Wall. 444. FNIS Kilbourn v. Ti hompson, 103
U.S. 168; 2x parte Stephens, 70 Mass. 559; Hayburn’s Case, 2 Dall.
409, note. FNI6 Const. U.S. art. 1, Sec. 8, subd. 1. FINI7 1d. subd. 18.
FN18 Id. subd. 1,
a Kk
EXECUTION OF POWERS AND ENFORCEMENT OF RIGHTS. The
constitution does not profess to enumerate the means by which the powers it
confers may be executed. If the means are appropriate, the necessity for their use
is io be determined by congress alone. FN34. If the constitution guaranties a
right, the national government is clothed with authority to enforce it;
FN35 and one method may be applicable to one fundamental right, while
another may not So FN36 a side discretion is left to congress to determine what is
necessary. N37 In the exercise of its power ‘to lay and collect taxes, duties,
imposts, and excises, ‘ congress may, to enforce their payment, authorize the

distraint and sale of either real or personal property without ‘due process of law.’
FN38.

FN34 McCulloch v. Maryland, 4 Wheat. 316; Metropolitan Bank v. Van
Dyck, 27 N.Y. 400. FN35 US. y. Cruikshank, 92 U.S, 542; 1 Waods,
308; Prigg v. Com. 16 Pet. 539. FN36 US vy. Cruikshank, 92 U.S, 542; ]
Woods, 308. FN37 Legal-tender Cases, 12 Wall 534; Low v. Cent, Pac.
R. Co, 52 Cal. 63. FN38 Springer v. U.S. 102 U.S. 586.

RESTRICTIONS ON THE POWER OF CONGRESS. The power of congress
to interfere with exports is taken away by the provision of the constitution that ‘no

Motion on Standing 18 021

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 26 of 47

tax or duty shall be laid on articles exported from any state; FIN 69 ‘but a charge
for a stamp on a package of tobacco intended for export, made as a means to
prevent fraud, is not a tax on exports; FN70 nor is an act regulating commercial
intercourse with the insurrectionary states and imposing duties thereon. FN71
The first 10 amendments to the federal constitution are restrictions on the
power of congress; they do not apply to the states; FN72 and so of the fifth
amendment, which has no reference to the exercise of the powers of state
governments. FN73. .

 

FN69 Const. U.S. art. 1, Sec. 9, subd. 5; Hylton v. U.S. 3 Dall. 171; The
Williams, Hall's Law J.255. FN70 Pace v. Burgess, 92 U.S. 372. FN7]
Folsom y. U.S. 4 Ct.Cl. 366. FN72 Barron v. Baltimore, 7 Pet.
250; Livingston v. Moore, 7 Pet. 469; Bald. 424; Fox v. Ohio, 5 How.
434; Smith v. Maryland, 18 How. 76; Withers v. Buckley, 20 How. 90; 29
Miss. 21; Legal-tender Cases, 12 Wall. 535; North Mo. R. Co. v. Maguire,
20 Wall. 46; 49 Mo. 490; Edwards v. Elliott, 21 Wall. 557: Twitchell v.
Com. 7 Wall. 325; Pervear v. Com. 5 Wall. 479; U.S. v. Cruikshank, 92
U.S. 552; 7 Woods, 308: US. v. Rhodes, | Abb.(U.S.) 43: Colt v. Eves, 12
Conn. 243; Jackson v. Wood, 2 Cow. 819: Murphy v. People, 1d.
815; Barker v. People, 3 Cow. 686; Hill v. State, 53 Ga. 472: Baker vy.
Wise, 16 Grat. 139; Bryan v. State, 4 lowa, 349; State v. Barnett, 3 Kan.
250; Com, v. Hitchings, 71 Mass. 482; Com. v. Pomeroy, Id. 486: State v.
Schricker, 29 Mo. 265: State v. Millain, 3 Nev. 407; Astor v. New York, 37
N.Y.Super. 560; Stare v. Paul, 5 RL 185; James v. Com. 12 Serg.& R.
220; Lincoln v. Smith, 27 Vt. 328; Livingston v. Mayor, etc., 8 Wend.
85; Mati. of Smith, 10 Wend. 449; Lee v. Tillotson, 24 Wend. 337. FN73
Kelly v. Pittsburgh, 104 U.S. 79; Withers v. Buckley, 20 How.
84; Davidson v. New Orleans, 96 U.S. 97.

See also Tennessee v. United States Department of State, 329 F Supp.3d 597, 621-622

(W.D.Tenn. 2018).
Til, Conclusion

Therefore, the Mooneys have with due diligence pursued who has “standing” as “United
States;” and/or, who has “standing” as “United States of America;” and, who is the “sovereign
body politic” in “United States is a sovereign body politic” with ne one providing “standing” and
their specific identity to the Mooneys.

The Mooneys have with due diligence pursed who is “counsel for the United States”

and/or who is “Counsel for the United States of America” with ZERO success to date.

Motion on Standing [9 022

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 27 of 47

The Mooneys are being prejudiced and denied Due Process of Law if the “Plaintiff” does
no establish on the Record its “Standing” and who is the “Counsel for the United States” and/or
who is “Counsel for the United States of America.”

And further, the Mooneys Motion the Court that using the rules of common law and
equity (28 U.S.C. § 2515” and the “standing cites, supra. that the Court operate as an Article III
Section 1 and 2 Court of the United States) for “standing” to force any party who as an
“Defendant” enters in this instant Cases to provide their true identity; and, to provide the
relationship being the “United States” and the “United States of America;” and, provide who is
this “sovereign body politic” of the “United States of America:” and to provide how they have
“standing” in an Article III Sections 1 and 2 of the United States Court of Federal Claims.

And further, the Mooneys Motion the Court to change this instant case to the “The United
States” as primary Plaintiff and not the “United States of America” as filed as the “Government
of the United States” is still in power (hopefully).

The Mooneys are being denied Due Process of Law and a Trial under Article III Sections

1 and 2 “exercising the judicial Power of the United States” in “all Cases, in Law and Equity.”

My Hana OL, poy es

My Hand, \ Thasg Moma

Motion on Standing 20 023
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 28 of 47

IV. Certificate of Service
I certify that this Expedited Motion and Attachments were
mailed to the following parties via USPS first Class prepaid with
two copies to the United States Court of Federal Claims and one
copy to the Attorney who Standing has not appeared to enter this

instant Case, to wit:

MARGARET ELIZAETH SHEER
U.S. Dept. of Justice, Tax Div. (G)
Ben Franklin Station

P.O. Box 26

Washington, D.C.

202-307-6627 Phone

202-514-9440 Fax

Margaret.e.sheer@usdoj].gov

United States Court of Federal Claims
717 Madison Place, NW
Washington, D.C. 20439

Date: August 9"", 2019
OW Mlseon bgil Uloorn
Sigulture, af

Motion on Standing 1

024
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 29 of 47

EXHIBIT B

025
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 30 of 47
CASE 0:16-cv-02547-SRN-LIB Document171 Filed 02/06/19 Page 1 of 7

UNITED STATES DISTRICT COURT

 

DISTRICT OF MINNESOTA
United States of America, Case No. 16-cv-2547 (SRN/LIB)
Plaintiff,
Vv. AMENDED MEMORANDUM

OPINION AND ORDER ADOPTING
William J. Mooney, Joni T. Mooney, and REPORT AND RECOMMENDATION
Harbor Holdings, Mid-Atlantic Trustees OF MAGISTRATE JUDGE

and Administrators,

Defendants.

 

 

Michael R. Pahl, U.S. Department for Justice, Tax Division, P.O. Box 7238 Ben Franklin
Station, Washington, DC 20044, for Plaintiff.

William J. Mooney and Joni T. Mooney, 409 6th Avenue Northwest, Little Falls, MN
56345, pro se.

 

SUSAN RICHARD NELSON, United States District Judge

This matter comes before the Court on the Objection (“Objection”} [Doc. No. 167]
of Defendants William J. Mooney and Joni T. Mooney (collectively “the Mooneys”) to
Magistrate Judge Leo I. Brisbois’s Report and Recommendation dated September 28,
2018 (“R&R of September 28, 2018”) [Doc. No. 166]. In the R&R, Magistrate Judge
Brisbois recommended that the Mooneys’ Motion to Dismiss and Motion to Vacate
Judgment [Doc. No. 157] be denied. For the reasons set forth below, and after a de novo
review, this Court overrules the Mooneys’ Objection, adopts the R&R in its entirety, and

denies the Mooneys’ Motion to Dismiss and Motion to Vacate Judgment.

026

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 31 of 47
CASE 0:16-cv-02547-SRN-LIB Documenti71 Fited 02/06/19 Page 2 of 7

I. Background

The facts and lengthy procedural history of this case have been thoroughly and
accurately stated in several Orders of this Court and of the magistrate judge. (See, e.g.,
Order of Nov. 7, 2016 [Doc. No. 36]; Order Deny. Defs.’ Mot. to Dismiss [Doc. No. 78].)
Therefore, this Court, like the magistrate judge, recites the facts here only to the extent
necessary to contextualize and rule on the Maoneys’ Objection.

On June 13, 2018, the Mooneys filed a Motion to Dismiss and Motion to Vacate
Judgment, (Defs.’ Mot. to Dismiss and Mot. to Vacate.) In it, the Mooneys asked this
Court to set aside the judgment that this Court entered against them on May 15, 2018.
(Order Grant. Pl.’s Mot. for Summ. J. [Doc. No. 150].) However, rather than filing a
substantive pleading, the Mooneys again filed the same “meaningless and routinely and
properly rejected tax protestor documents” advancing the same unmeritorious arguments
that this Court had rejected in its prior Orders. (R&R of Sept. 28, 2018 at 3.)

After reviewing the Mooneys’ claims, the magistrate judge first found that
“{a]lthough Defendants [did] not cite to any Federal Rule of Civil Procedure upon which
they base their []post-judgment Motion, construing their pro se pleading liberally,
Defendants appearfed] to be bringing their present Motion pursuant to Rule 60(b).” (Id. at
2.) However, the magistrate judge noted that the Mooneys did not demonstrate any
circumstances which would warrant relief under Rule 60(b). Vd. at 3.) Specifically, the
magistrate judge reasoned that the Mooneys made “no claim that there has been any
mistake, inadvertence, surprise, or exclusable neglect on the part of any party in the

present case... nor [did they] proffer[] any newly discovered evidence in support of
2

027

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 32 of 47
CASE 0:16-cv-02547-SRN-LIB Document 171 Filed 02/06/19 Page 3 of 7

their []Motion.” (/d.)

Moreover, the magistrate judge found that the Mooneys’ arguments “merely
repeat[ed] previous failed arguments that they have already presented to the Court.” (/d.}
The magistrate judge concluded that it was “an unassailable fact that the Court has
subject matter jurisdiction over the present case,” that the contention that the United
States of America’s (“Plaintiff's”) counsel’s appearance was improper due to the
distinction between the United States and the United States of America was “a meritless
assertion[,]” and that the Mooneys’ arguments regarding personal jurisdiction due to the
claim that the Mooneys are not “citizens of the United States” had been “squarely and
repeatedly rejected.” (fd. at 3~4.} In light of these conclusions, the magistrate judge found
that both of the Mooneys’ motions should be denied. (/d. at 5.)

On October 12, 2018, the Mooneys filed their Objection to the R&R. As more
thoroughly discussed below, the Mooneys regrettably continue to assert the same
meritless tax protestor arguments that this Court and the magistrate judge have
thoroughly addressed and rejected. Because this Court fully agrees with the magistrate
Judge’s R&R, this Court overrules the Mooneys’ Objection and adopts the R&R in its
entirety.

II. Discussion

A, Standard of Review

Upon issuance of an R&R, a party may “serve and file specific written objections
to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). “The
objections should specify the portion of the magistrate judge’s [R&R] to which

3

028

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 33 of 47
CASE 0:16-cv-02547-SRN-LIB Document 171 Filed 02/06/19 Page 4 of 7

objections are made and provide a basis for those objections.” Mayer v. Walvatne, No.
07-cv-1958 (IRT/RLE), 2008 WL 4527774, at *2 (D. Minn. Sept. 28, 2008). Objections
which are not specific but merely parrot arguments already presented to and considered
by the magistrate judge are not entitled to de novo review. Dunnigan v. Fed. Home Loan
Mortg. Corp., No. 15-cv-2626 (SRN/JSM), 2017 WL 825200, at *3 (D. Minn. Mar. 2,
2017) (citing Mashak v. Minnesota, No. 11-cv-473 (IRT/JSM), 2012 WL 928251, at *2
(D. Minn. Mar. 19, 2012)). Furthermore, when presenting arguments to a magistrate
judge, parties must put forth “not only their ‘best shot’ but all of their shots.” Ridenour v.
Boehringer Ingelheim Pharm., Inc., 679 F.3d 1062, 1067 (8th Cir. 2012) (quotations and
citations omitted). Thus, a party cannot, in his objections to an R&R, raise arguments that
were not clearly presented to the magistrate judge. Hammann v. 1-800 Ideas.com, Inc.,
455 F, Supp. 2d 942, 947-48 (D. Minn, 2006). Still, this Court reviews de novo any
portion of the magistrate judge’s R&R to which specific objections are made, and “may
accept, reject, or modify, in whole or in part, the findings or recommendations” contained
in that R&R. 28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b); D. Minn. LR
72,2(b)(3).

B. Analysis

In their Objection, the Mooneys set forth eleven reasons why this Court should
decline to adopt the R&R. They contend: (1) that this Court lacks authority to make law
or to refer motions to a magistrate judge based on the definition of “district court”; (2)
that Article III does not give this Court subject matter jurisdiction over the case; (3) that

“counsel for the United States lacks authority to bring this suit”; (4) that they are not

4

029

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 34 of 47
CASE 0:16-cv-02547-SRN-LIB Document171 Filed 02/06/19 Page 5 of 7

making a “facial attack” on the jurisdiction of the Court; (5) that there is a distinction
between the United States and the United States of America; (6) that the Court has not
addressed the issue of subject matter jurisdiction on the record; (7) that the legislative
history of Article ITI clarifies that this Court does not have subject matter jurisdiction; (8)
that the Mooneys are not “citizens of the United States”; (9) that the state of Minnesota is
not one of the “several states” but a state “within the United States”; (10) that the word
“means” should be construed to have an “exclusive definition”; and (11) that the previous
decision by the United States Tax Court should be replicated in this case. (Defs.’ Obj. at
1-29.)

In essence, the Mooneys’ objections can be grouped into four categories. First, the
Mooneys assert that this Court lacks subject matter jurisdiction over the present case.
Second, they contend that counsel for the United States lacks authority to bring this suit
because there is a difference between the United States and the United States of America.
Third, they argue that they are citizens of Minnesota instead of citizens of the United
States. And finally, they argue that the Tax Court’s dismissal of a previous and unrelated
case for lack of jurisdiction should preclude this Court’s consideration of the Mooneys’
case.

At the outset, this Court notes that the first three of the Mooneys’ contentions have
been thoroughly and repeatedly addressed and rejected by this Court and the magistrate
judge throughout these proceedings. (See, ¢.g., Order Deny. Defs.’ Mot. to Dismiss;
Order Deny. Defs.’ Mot. for Summ. J [Doc. No. 143]; Order Grant Pl.’s Mot. for Summ.

J.) This Court has, time after time advised the Mooneys that the law-of-the-case doctrine
5

030

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 35 of 47
CASE 0:16-cv-02547-SRN-LIB Document171 Filed 02/06/19 Page 6 of 7

bars them from continuing to advance the same unmeritorious arguments that have
already been rejected by this Court. (/d.) Although the Mooneys remain undeterred, this
Court will not address those arguments any further. For the reasons already explained
elsewhere, the Mooneys’ objections about jurisdiction, Plaintiff's counsel’s ability to
bring suit, and citizenship are overruled.

The last of the Mooneys’ contentions——that the Tax Court’s dismissal of a
previous and unrelated case for lack of jurisdiction should preclude this Court’s
consideration of the Mooneys’ case—is patently frivolous and does not merit a lengthy
discussion. (Defs.’ Obj. at 26.) On July 20, 2018, the United States Tax Court dismissed a
case, filed by the Mooneys, against the Commissioner of Internal Revenue, for lack of
Jurisdiction. (fd. at Attach. 4.) It did so because no notice of deficiency had been issued to
the Mooneys for the taxable years of 1990 to 2017, within 150 days of the filing, that
would permit them to invoke the Court’s jurisdiction. (/d.) According to the Internal
Revenue Manual, only once the Commissioner of Internal Revenue has determined that a
tax deficiency exists, is a taxpayer able to dispute it in the Tax Court. IRM § 35.1.1.2.!
That decision has nothing to do with the Court’s ruling here.

In conclusion, after a de novo review of all the files, records, and proceedings
herein, this Court agrees with the magistrate judge that both of the Mooneys’ motions

should be denied. Accordingly, this Court overrules the Mooneys’ Objection and adopts

 

' Although the Court reviews this argument, it is not required to under Hammann, 455 F.
Supp. 2d at 947-48, as it was not previously raised in the Mooneys’ motions to the
magistrate judge. (Defs.” Mot. to Dismiss and Mot. to Vacate.)

6

031

 
Cas

1:19-cv-00987-PEC Document 9 Filed 08/26/19 Page 36 of 47

e
CASE 0:16-cv-02547-SRN-LIB Document 171 Filed 02/06/19 Page 7 of 7

the R&R in its entirety.

Ill. Conclusion

Based on the foregoing, and all the files, records and proceedings herein, IT IS

HEREBY ORDERED that:

1.

2.

Defendant Mooneys’ Objection [Doc. No. 167] is OVERRULED;

Magistrate Judge Brisbois’s R&R (Doc. No. 166] is ADOPTED in its entirety;
and

Defendant Mooneys’ Metion to Dismiss and Motion to Vacate Judgment (Doc.

No. 157] are DENIED.

Dated: February 6, 2019 s/Susan Richard Nelson

SUSAN RICHARD NELSON
United States District Judge

032

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 37 of 47

EXHIBIT C

033

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 38 of 47
CASE 0:16-cv-02547-SRN-LIB Document 143 Filed 02/15/18 Page 1 of9

UNITED STATES DISTRICT COURT

 

DISTRICT OF MINNESOTA
United States of America, Case No. 16-cv-2547 (SRN/LIB)
Plaintiff,
Vv. MEMORANDUM OPINION
AND ORDER

William J. Mooney, Joni T. Mooney, and
Harbor Holdings, Mid-Atlantic Trustees
and Administrators,

Defendants.

 

 

Michael R. Pahl, United States Department of Justice, Tax Division, P.O. Box 7238 Ben
Franklin Station, Washington, District of Columbia, for Plaintiff.

William J. Mooney and Joni T. Mooney, 409 Sixth Avenue Northwest, Little Falls,
Minnesota 56345, pro se.

 

SUSAN RICHARD NELSON, United States District Judge
I. INTRODUCTION

This matter comes before the Court on the Answer and Objection [Doc. No. 113]
(“Objection”) of Defendants William J. Mooney and Joni T. Mooney (together, the
“Mooney Defendants”) to United States Magistrate Judge Leo I. Brisbois’s Report and
Recommendation (“R&R”), dated November 2, 2017 [Doc. No. 112]. The magistrate judge
recomunended that the Mooney Defendants’ Motion for Summary Judgment [Doc. No. 83]

be denied.

034

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 39 of 47
CASE 0:16-cv-02547-SRN-LIB Document 143 Filed 02/15/18 Page 2 of 9

Pursuant to statute, this Court reviews de novo any portion of the magistrate judge’s
opinion to which specific objections are made, and “may accept, reject, or modify, in whole
or in part, the findings or recommendations” contained in that opinion. 28 U.S.C.
§ 636(b)(1)(C); see also Fed. R. Civ. P. 72(6); D. Minn. LR 72.2(b)(3). For the reasons
stated herein, the Court overrules the Mooney Defendants’ objections and adopts the R&R
in its entirety.

I. BACKGROUND

The facts underlying this case and the present motion have been thoroughly and
accurately stated in the R&R, the background section of which the Court incorporates by
reference here. As the Court previously noted in its Order denying the Mooney Defendants’
motion to dismiss and adopting the magistrate judge’s R&R, the Mooney Defendants have
taken an unconventional approach to this litigation. (Order dated May 31, 2017 [Doc. No.
78), at 3.) Since the Court’s last order in this case, the Mooney Defendants have proceeded
with the same litigation strategy as before, filing this and other motions accompanied by a
series of affidavits such as their “Affidavit of Non Response to Notice of Fault in
Dishonor.”

The Mooney Defendants’ Motion for Summary Judgment raises nine issues which
Magistrate Judge Brisbois addressed in the R&R. Several arguments raised in this motion
simply restate arguments from the Motion to Dismiss which were already rejected by this
Court, and are now barred by the law-of-the-case doctrine. (See R&R, at 4-7.) After

reviewing the rest of the arguments, Magistrate Judge Brisbois found that the Mooney

035

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 40 of 47
CASE 0:16-cv-02547-SRN-LIB Document 143 Filed 02/15/18 Page 3 of 9

Defendants had failed to show that the United States could not succeed, as a matter of law,
on the claims presented in the case, Ud. at 10-13.)

Magistrate Judge Brisbois filed the R&R as to the Mooney Defendants’ motion on
November 2, 2017, recommending that the motion be denied. The Mooney Defendants
have since filed timely objections to the R&R, triggering this de novo review. The Mooney
Defendants raise three objections to Magistrate Judge Brisbois’s R&R: (1) that the
Government failed to provide Iegal authority establishing the Mooney Defendants’
obligation to pay the taxes in question; (2) that counsel for the United States lacks the power
to bring this suit; and (3) that the statute of limitations has expired for claims that arose from
the 2002 and 2003 tax periods, or alternatively, that the form giving notice of the liens was
illegally filed.

Ti. DISCUSSION

A. Standard of Review

Upon issuance of an R&R, a party may “serve and file specific written objections to
the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2) (emphasis added).
“The objections should specify the portion of the magistrate judge’s [R&R] to which
objections are made and provide a basis for those objections.” Mayer v. Walvatne, No. 07-
cv-1958 (IRT/RLE), 2008 WL 4527774, at *2 (D. Minn. Sept. 28, 2008). Objections which
are not specific but merely parrot arguments already presented to and considered by the
magistrate judge are not entitled to de nove review. Dunnigan v. Fed. Home Loan Mertg.
Corp., No. 15-cv-2626 (SRN/JSM), 2017 WL 825200, at *3 (D. Minn. Mar. 2, 2017) (citing

Mashak v. Minnesota, No. 11-cv-473 (IRT/JSM), 2012 WL 928251, at *2 (D. Minn. Mar.
3

036

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 41 of 47
CASE 0:16-cv-02547-SRN-LIB Document 143 Filed 02/15/18 Page 4 of 9

19, 2012)). Furthermore, when presenting arguments to a magistrate judge, parties must put
forth “not only their ‘best shot’ but all of their shots.” Ridenour v. Boehringer Ingelheim
Pharm., Inc., 679 F.3d 1062, 1067 (8th Cir. 2012) (quotations and citations omitted), Thus,
a party cannot, in his objections to an R&R, raise arguments that were not clearly presented
to the magistrate judge. Hammann v. 1-800 Ideas.com, Inc., 455 F. Supp. 2d 942, 947-48
(D. Minn. 2006).

B. Statutory Authority for United States’ Claims

The Mooney Defendants assert that the Government has not cited any statute that
would obligate them to pay the taxes at issue in this case, which they refer to as “1040”
taxes. (Obj., at 2-3.) The Mooney Defendants raised this argument in their summary
judgment motion and Magistrate Judge Brisbois addressed it in the R&R. (See R&R, at 12-
13.) As Magistrate Judge Brisbois noted, the Mooney Defendants’ argument arises from
their misunderstanding of the charges in the Complaint. (/d.) The Complaint alleges that
the Mooney Defendants failed to pay federal income tax, which is generally reported on a
“Form 1040.” (Compl. [Doc. No. 1] ff] 6-11.) The Mooney Defendants misapprehend this
to mean that the Government alleges they failed to pay estate taxes governed by 26 U.S.C.
§ 1040. (See Obj., at 3 (“Because we are living and not deceased, therefore we are not
subject or have no duty or obligation to pay 26 USC 1040 [sic] tax.”).)

As Magistrate Judge Brisbois discussed, the statutory authority for the Government’s
action to collect unpaid federal income tax is plainly identified on the face of the Complaint.
(See Compl., at 1 (asserting authority under 26 U.S.C. §§ 7401 and 7403).) Accordingly,

the Court agrees with Magistrate Judge Brisbois that “the United States’ ability or inability
4

037

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 42 of 47
CASE 0:16-cv-02547-SRN-LIB Document 143 Filed 02/15/18 Page 5 of 9

to prove a violation of 26 U.S.C. § 1040 is wholly irrelevant” to whether the Mooney
Defendants are entitled to summary judgment, and therefore rejects their objections
claiming a lack of statutory authority. (R&R, at 13.)

C. Authority of United States Attorney

The Mooney Defendants alse argue that counsel for the United States lacks the
authority to bring this suit because United States Attorneys cannot sue in the name of the
United States of America, (Obj., at 4.) There are two flaws in this objection, which was
raised in the summary judgment motion and rejected in the R&R. (See R&R, at 9.) First,
counsel for the United States, Michael R. Pahl, is a Trial Attorney from the Tax Division
of the Department of Justice and not, as the Mooney Defendants assert, a United States
Attorney. Second, even if counsel were a United States Attorney, there is no legal
distinction between the United States and the United States of America. In rejecting this
argument when it was raised on summary judgment, Magistrate Judge Brisbois correctly
noted that the same argument has been raised and rejected repeatedly in cases throughout
the federal courts. See, e.g., United States v. Garcia, No. 13-cr-164 2013 WL 5954688,
*5 (D. Minn. Oct. 4, 2013); United States v. Wacker, No. 98-3267, 1999 WL 176171, at
*2 (10th Cir. Mar. 31, 1999), The Court must therefore reject the Mooney Defendants’
argument as it lacks a legal basis.

D. Statute of Limitations

Finally, the Mooney Defendants argue that the 10-year statute of limitations period

for the claims that arose from the 2002 and 2003 tax periods expired before the United

038

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 43 of 47
CASE 0:16-cv-02547-SRN-LIB Document 143 Filed 02/15/18 Page 6 of 9

States filed this suit. Under 26 U.S.C. § 6502, the government can levy unpaid taxes
“within 10 years after the assessment of the tax.” 26 U.S.C. § 6502(a)(1).

The Mooney Defendants raise two arguments on this point. First, they argue that
taxes from the 2002 and 2003 periods were assessed in 2003 and 2004, respectively,
meaning Claims for unpaid taxes from both periods expired before the United States
initiated this suit in July 2016. (Obj., at 6.) Second, they argue that the form filed by the
Government providing notice of the liens against them, which lists the assessment dates,
was “illegal” because it was not a “Form 668” as required by 26 C.R.F. § 301.6323(f)-1.
(id. at 6-7.) The Mooney Defendants raised these same arguments in their Motion for
Summary Judgment or at the summary judgment hearing before Magistrate Judge
Brisbois, and Magistrate Judge Brisbois rejected both in the R&R. (R&R, at 12-13.)
The Court addresses each objection in turn.

In support of their contention that the taxes in question were assessed in 2003 and
2004, the Mooney Defendants rely on a document entitled “Facsimile Federal Tax Lien
Document,” filed as Exhibit 3 to their Motion for Summary Judgment. (Ex. Index for Mot.
for Summ. J. [Doc. No. 105], at 18.) The document lists tax assessments against the
Mooney Defendants for the years 2002 and 2003 in one chart. For each year, the form lists
two separate assessment dates. For 2002, it lists one entry with an assessment date of April
14, 2003, and one with a date of August 17, 2006. For 2003, it lists an assessment dated
May 17, 2004, and one dated December 18, 2006. As is stated in the Complaint, and as the
United States made clear at oral argument, the taxes at issue in this case are those assessed

in 2006. (See Compl. 7.)

039

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 44 of 47
CASE 0:16-cv-02547-SRN-LIB Document 143 Filed 02/15/18 Page 7 of 9

In support of the allegation in the Complaint, the United States cites Internal
Revenue Service Account Transcripts, filed as Exhibits 1 and 2 to the Memorandum in
Opposition to the Motion for Summary Judgment. (United States Mem. of Law in Opp’n to
Defs. Mot. for Summ. J. [Doc. No. 108], at 1-8.) The Account Transcripts make clear that
the taxes claimed by the United States were assessed in 2006 after the Mooney Defendants”
filings were examined. (/d at 2-8.) Because the 2002 and 2003 taxes were assessed,
respectively, in August and December of 2006, the United States’ claims were timely when
they were filed in July 2016. The Court therefore overrules the Mooney Defendants’
objection on this issue.

Alternatively, the Mooney Defendants contend that the form entitled “Facsimile
Federal Tax Lien Document,” which provided notice of the liens against them and on which
they rely for their statute of limitations argument, was “illegal” because it failed to meet the
requirements for a “Notice of Federal Tax Lien” under 26 C.R.F. § 301.6323(H-1. (Obj.,
at 6-7.) This contention, which Defendant William J. Mooney first raised at oral
argument, was also addressed by Magistrate Judge Brisbois in the R&R. (R&R, at 12 n.
4.) As Magistrate Judge Brisbois noted, the Internal Revenue Regulations provide, in
relevant part, that notice of a lien “shall be filed on Form 668.” 26 C.R.F. § 301.6323(f)-
1(d}(2). The Mooney Defendants’ contention is that because the form in question was
not labeled “Form 668,” it was legally insufficient to provide notice.

Section 301.6323(f)-1(d}(2) provides in full:

Form 668 defined. The term Form 668 means either a paper form or a

form transmitted electronically, inchiding a form transmitted by facsimile
(fax) or electronic mail (e-mail). A Form 668 must identify the taxpayer,

7

040

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 45 of 47
CASE 0:16-cv-02547-SRN-LIB Document 143 Filed 02/15/18 Page 8 of 9

the tax liability giving rise to the lien, and the date the assessment arose
regardless of the method used to file the notice of Federal tax lien.

The form in question here was not labeled “Form 668,” but instead states “This Lien Has
Been Filed in Accordance with Internal Revenue Regulation 301.6323(f)-1.” (Ex. Index
for Mot. for Summ. J. at 18.) The form identifies the Mooney Defendants as taxpayers,
and identifies the tax liabilities giving rise to the liens and their dates of assessment. Cd.)
Furthermore, the Court does not understand the Mooney Defendants to argue that they
did not have notice of the liens against them. In fact, in their Motion for Summary
Judgment they argue instead that they have been deprived of due process because there
was no additional documentation accompanying the notice of liens. (Mem. of Law [Doc.
No. 84], at 12.)

In short, the Mooney Defendants do not assert that they lacked actual notice of the
liens, but rather that the notice was technically invalid. According to the Eighth Circuit
“(t]he sufficiency of notice is a question of federal law,” and “‘[t]he test is not absolute
perfection in compliance with the statutory requirement for filing the tax lien, but
whether there is substantial compliance sufficient to give constructive notice and to alert
one of the government’s claim.’” Tony Thornton Auction Serv., Inc. v. United States, 791
F.2d 635, 638-39 (8th Cir. 1986) (quoting United States v. Sirico, 247 F.Supp. 421, 422
(S.D.N.Y.1965}). Without question the form here was sufficient to give notice of the
claim against the Mooney Defendants. It contained all the required information and
identified itself as a lien document in accordance with Regulation 301.6323(f)-1, and the
Mooney Defendants do not deny knowledge of its existence. The Court therefore agrees

8

04]

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 46 of 47
CASE 0:16-cv-02547-SRN-LIB Document 143 Filed 02/15/18 Page 9 of S

with Magistrate Judge Brisbois that the notice was valid and overrules the Mooney
Defendants’ objection.
IV. CONCLUSION

For the reasons stated, the Court concludes that the magistrate judge did not err in
concluding that the Mooney Defendants’ Motion for Summary Judgment must be denied.
Accordingly, the Court overrules all objections, and adopts the R&R.
THEREFORE, IT IS HEREBY ORDERED THAT:

1. Defendants’ Objections (Doc. No. 113] to the Magistrate Judge’s
November 2, 2017 Report and Recommendation are OVERRULED;

2. The Court ADOPTS the Report and Recommendation [Doc. No. 112];
and

3. Defendants’ Motion for Summary Judgment [Doc. No. 83] is DENYED.

Dated: February 15, 2018 s/Susan Richard Nelson
SUSAN RICHARD NELSON
United States District Judge

042

 
Case 1:19-cv-00987-PEC Document9 Filed 08/26/19 Page 47 of 47

CERTIFICATE OF SERVICE
I certify that service of the foregoing Response in Opposition to plaintiffs’ “Motion to
Toll the Time to File a Reply to Docket 6 Until The Expedited Motion on Standing of
MARGARET E. SHEER, ‘The UNITED STATES?’ and ‘UNITED STATES OF AMERICA’ Is
Determined by The Court,” and to plaintiffs’ “Expedited Motion on The Standing of
MARGARET E. SHEER, ‘The UNITED STATES’ and the ‘UNITED STATES OF
AMERICA’” has been made on plaintiffs, pro se, on this 26th day of August, 2019, by mailing a

copy thereof, in a postage prepaid envelope, to the following address:

William Joseph Mooney and Joni Therese Mooney
409 6th Ave., NW
Little Falls, MN 56345

Court of Federal Claims Section
U.S. Department of Justice

Tax Division

Post Office Box 26

Ben Franklin Post Office
Washington, D.C. 20044

(202) 307-6440
